Title: To Thomas Jefferson from Borgnis Desbordes, Frères, 30 November 1785
From: Borgnis Desbordes, Frères
To: Jefferson, Thomas


Brest, 30 Nov. 1785. They acknowledge receipt of TJ’s letter of 24 Nov. They have forwarded the packet received with it to Diot & Cie. at Morlaix and enclose a translation of a letter from Lister Asquith which they have answered. The situation of the prisoners is the same, but Desbordes will inform TJ as soon as anything important occurs. “En attendant ces malheureux ont besoin de votre Sollicitation en Leur faveur.”
